DETAILED ACTION
This Office Action is in response to Amendment filed February 2, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “39t” in paragraph [0040] of current application should be replaced with “39rt”.  Appropriate correction is required.

Claim Objections
Claims 3, 9 and 11 are objected to because of the following informalities:
On line 3 of claim 3, “a material” should be replaced with “the (said) material” to avoid indefiniteness.
At the end of line 7 of claim 9, “and” should be inserted after “plan view;”
On line 3 of claim 11, “a material” should be replaced with “the (said) material” to avoid indefiniteness.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Lee et al. (US 8,183,130)
Regarding claims 1, 2 and 4-7, Lee et al. disclose a semiconductor device (Figs. 5 and 6), comprising: a substrate (composite structure of 122 and 162), because (a) Applicants do not specifically claim what the substrate is formed of, and how the substrate is configured, (b) therefore, the composite structure of the bulk substrate material 122 and the shielding layer 162 can be referred to as a substrate, and (c) the limitation “substrate” is directed to a product by process limitation and/or intended use, including a bonding pad region (region of substrate overlapping with bump or bonding pad 224 in plan view) and an edge region (edge region of shielding layer 162); a conductive pattern (singulated through conductive via 154) (col. 10, lines 48-49) on the edge region of the substrate; and a bonding pad (224) on the bonding pad region of the substrate, wherein; a sidewall of the conductive pattern is aligned with a sidewall of the substrate (composite structure of 122 and 162), and a ductility of a material of the conductive pattern (Al, Cu, Sn, Ni, Au, Ag, Ti, tungsten (W) or poly-silicon) (col. 8, line 66 - col. 9, line 3) is less than a ductility of a material of the bonding pad (Al, Sn, Ni, Au, Ag, Pb, Bi, Cu or solder) (col. 10, lines 30-31), because (a) the conductive pattern 154 can be formed of poly-silicon and the bonding pad 224 can be formed of any of the metal disclosed by Lee et al., and (b) poly-silicon, being a crystalline semiconductor material formed by a covalent bonding, is inherently less ductile than the metal of Al, specifically claiming what a mesh shape or comb shape is (claim 2), a hardness of a material of the conductive pattern (154) is greater than a hardness of a material of the bonding pad (224), as measured under identical conditions, because the poly-silicon formed by the covalent bonding is harder than any or some of the metals of Al, Sn, Ni, Au, Ag, Pb, Bi, Cu or solder formed by the metallic bonding (claim 4), a thickness of the conductive pattern (154) in a vertical direction is less than a thickness of the bonding pad (224) in the vertical direction when the semiconductor device shown in Figs. 5 and 6 of Lee et al. is viewed after rotating 90o, which would render the lateral size of the conductive pattern 154 and the bonding pad 224 the claimed thickness in the vertical direction (claim 5), a height of a top surface of the conductive pattern (154) relative to the substrate (composite structure of 122 and 162) in a vertical direction is the same as or lower than a height of a bottom surface of the bonding pad (224) relative to the substrate in the vertical direction when the semiconductor device shown in Figs. 5 and 6 is viewed upside down (claim 6), further comprising an insulating spacer (142) (col. 10, line 15) covering a sidewall (inner sidewall) of the conductive pattern (154) (claim 7).
Please refer to the explanations above for the corresponding limitations.
Regarding claims 9-11, 13 and 14, Lee et al. disclose a semiconductor device (Figs. 5 and 6), comprising: a substrate (composite structure of 122 and 162) including o, a hardness of a material of the conductive pattern (material of 154 which is poly-silicon) is inherently greater than a hardness of a material of the bonding pad (224), as measured under identical conditions, because (a) “a material of the conductive pattern” does not necessarily suggest that the conductive pattern essentially consists of the material, and (b) the covalently bonded poly-silicon that constitutes the conductive vias 154 is harder than the metal constituting the bonding pad 224 (claim 9), wherein a sidewall of at least one of the protrusions (154) is aligned with a sidewall of the substrate (composite structure of 122 and 162) (claim 10), a ductility of a material of the conductive pattern (poly-silicon constituting 154) is less than a ductility of a material of the bonding pad (224), because a covalently bonded poly-silicon is less ductile than the metal constituting the bonding pad 224 (claim 12), a thickness (thickness of 154) of the conductive pattern (composite structure of 154 and electrically conductive layer 144/148) in a vertical direction is less than a thickness of the bonding pad (224) in the vertical direction when the semiconductor device shown in Figs. 5 and 6 of Lee et al. is viewed after rotating 90o (claim 13), a height (height of 154) of the conductive pattern 
Regarding claims 15-20, Lee et al. disclose a semiconductor device (Figs. 5 and 6), comprising: a substrate (composite structure of 122 and 162) including a bonding pad region (region overlapping with 224 in plan view) and an edge region; a conductive pattern structure (154 or composite structure of 154 and electrically conductive layer 144/148) on the edge region of the substrate; and a bonding pad (224) on the bonding pad region, wherein: the conductive pattern structure includes stacked conductive patterns, because (a) Applicant does not specifically claim how the conductive patterns are stacked with respect to which element or feature, (b) Applicant does not specifically claim whether or not the stacked conductive patterns have different material compositions at each sublayer constituting the stack, (c) in this case, without Applicant’s specifically claiming that the stacked conductive patterns are formed of different materials, the limitation “stacked” can be directed to a method of forming the conductive vias 154 as the conductive vias 154 are formed or stacked one atomic layer after another, and (d) also, the composite structure of the conductive vias 154 and the electrically conductive layer 144/148 can be referred to be stacked laterally, and an uppermost one of the conductive patterns (topmost or bottommost portion of poly-silicon 154) includes a material (poly-silicon) that is different from a material of the bonding pad (244), which is one of the metals listed by Lee et al. (claim 15), wherein a sidewall of at least one of the conductive patterns is aligned with a sidewall of the substrate (claim .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 8,183,130)  The teachings of Lee et al. are discussed above.
Regarding claim 8, Lee et al. differ from the claimed invention by not further comprising: a lead frame connected to the bonding pad, wherein a distance from the conductive pattern to the lead frame is greater than a distance from the bonding pad to the lead frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor device disclosed by Lee et al. can further comprise a lead frame connected to the bonding pad from the bottom side of the semiconductor device shown in Figs. 5 and 6 of Lee et al., because a lead frame is one of the most commonly employed electrical connection structures to electrically connect a semiconductor device such as the semiconductor device shown in Figs. 5 and 6 of Lee et al. due to its simplicity of manufacturing, which would reduce the manufacturing cost.  In this case, a distance from the conductive pattern (154) to the lead frame (lead frame at bottom of bonding pads 244) is greater than a distance from the bonding pad (244) to the lead frame, because the bonding pad 244 and the not-shown lead frame would be in contact with each other.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Horning (US 2012/0126350)
Horning (US 8,748,206)
Marcoux (US 2010/0270668)
Vincent et al. (US 9,263,420)
Yap et al. (US 9,524,950)
Yap et al. (US 9,299,670)
Seidemann et al. (US 9,209,143)
Takken et al. (US 10,587,060)
Asahi et al. (US 7,258,249)
Kurtz et al. (US 5,401,672)

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAY C KIM/Primary Examiner, Art Unit 2815